Citation Nr: 1113163	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-28 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post operative residuals of a left wrist ganglion cyst excision to include left thumb numbness.

2.  Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to October 1993 and from January 2003 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2009 rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Post operative residuals of a left wrist ganglion cyst excision to include left thumb numbness are not manifested by an objective limitation of function of the part affected.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for post operative residuals of a left wrist ganglion cyst excision to include left thumb numbness have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7803, 7804, 7805, 7819 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2008 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how VA determines the disability rating and effective date.  She was provided notice of the specific rating criteria used to evaluate the service-connected disability in April 2009 correspondence.  The claim was readjudicated in the December 2009 supplemental statement of the case.  Thus, any timing error as to notice of the specific rating criteria was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, such as VA treatment records and, as warranted by law, affording VA examinations.  The Board notes that the Veteran's claims file shows that it is a rebuilt folder.  

In an April 2009 rating decision, the RO awarded entitlement to service connection for arthritic changes in the left radioulnar joint and assigned a noncompensable evaluation.  The Veteran has made it clear she is appealing only the 10 percent evaluation assigned for post operative residuals of a left wrist ganglion cyst excision to include left thumb numbness.  Thus, that is the only aspect of the disability that will be addressed in the decision.  Her wrist disorder, i.e., the radioulnar joint, will not be addressed.

The appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

The Veteran alleges that her post operative residuals of a left wrist ganglion cyst excision, to include left thumb numbness, are worse than the current 10 percent evaluation contemplates.  At the time she filed her claim for increase in January 2008, she was in receipt of a noncompensable evaluation.  In the September 2008 rating decision, the RO granted a 10 percent evaluation for the service-connected disability under Diagnostic Codes 7804 and 7819.  

In the Veteran's notice of disagreement, received in April 2009, she stated that her thumb did not have normal range of motion and that the doctor had forced her thumb and wrist to go as far as he thought they should go.  She stated she had to take pain killers for her pain.  

The Board has reviewed all the evidence in the Veteran's claims files, which includes her written contentions, copies of some service treatment records, and VA medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The RO has staged the ratings for the skin disability during the appeal period, and the Board has reviewed the evidence in light of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

As the Veteran's claim for an increased rating was filed prior to October 23, 2008, the criteria in effect prior to that date are controlling.  73 Fed.Reg. 54708 (2008).

The Veteran's post operative residuals of a left wrist ganglion cyst excision to include left thumb numbness are rated by analogy under Diagnostic Code 7819.  Diagnostic Code 7819 calls for benign skin neoplasms to be rated as scars or based on impairment of function.

Diagnostic Code 7803 provides a 10 percent rating for a superficial, poorly nourished scar with repeated ulceration.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7804 provides a 10 percent rating for a superficial scar that is tender and painful on objective demonstration.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an evaluation in excess of 10 percent for post operative residuals of a left wrist ganglion cyst excision to include left thumb numbness.  The Veteran is at the maximum evaluation for the residual scar on the left wrist.  Thus, a higher evaluation cannot be granted based upon the symptoms involving the scar under Diagnostic Codes 7803 and 7804.  The Veteran's scar was reported to have mild pain on deep pressure of the scar, but there has been no evidence of a poorly nourished scar to warrant a separate evaluation under Diagnostic Code 7803.

In considering whether the Veteran would be entitled to a separate evaluation for the scar limiting the part affected, the Board finds that such is not warranted.  The Veteran has complained of numbness and a limitation of thumb motion.  In February 2008, the Veteran was seen with complaints of left wrist pain and pain in her left thumb.  The examiner stated there was mild swelling of the left volar wrist with a longitudinal scar.  There was tenderness over the first radial and palmar aspect of the metacarpophalangeal joint.  The wrist demonstrated a full active range of motion.  There was full active range of motion in the fingers except the left thumb, which had pain and limited range of motion, especially in extension.  The examiner noted, "Mild over reaction to left thumb."  Spurling test was negative for radicular symptoms.  There was no atrophy noted in the hand.  Sensory examination revealed intact light touch in median, ulnar, and radial nerve distributions.  Deep tendon reflexes of the biceps, triceps, and brachioradialis were all 2+ and symmetric.  The impression was left radial wrist and thumb pain possibly related to first dorsal compartment tenosynovitis, with pain limiting range of motion.  The examiner commented that it was unclear if the volar wrist loculated ganglion cyst played a role in the patient's pain.  The examiner recommended the Veteran undergo occupational therapy for range of motion.

The Veteran started occupational therapy in March 2008.  The therapist stated the Veteran was able to make a full fist and had 5/5 strength except with thumb abduction and extension, which was 4/5.  The therapist noted that when the Veteran was doing the hole/peg test, she showed a "poor quality of manipulation in the left hand and propensity to use shoulder rather than fine motor movements."  

In the June 2008 VA examination report, the examiner stated that there were no complications found from the scar and no neurological deficit or functional disorder.  

In October 2008, the Veteran reported left thumb numbness and that her thumb locked on a daily basis.  The examiner found no ankylosis, tenderness, redness, or abnormal thumb motion.  He stated the Veteran had normal range of motion with no limitation.  He acknowledged there was decreased sensation in the left thumb in the median nerve distribution, but the Veteran had had 5/5 hand grip and thumb flexion, abduction, and adduction strength.  The diagnosis was post operative residuals of a left wrist ganglion cyst excision to include left thumb numbness with normal range of motion.  It was opined that the disorder caused moderate problems with shopping, bathing and toileting; severe problems when participating in sports, recreational activities, dressing and doing chores; and that the disorder prevented proper grooming.

The Veteran has complained of left thumb pain and limitation of motion.  Some medical records show left thumb weakness.  However, in a June 2008 VA examination report, the examiner found that the scar did not cause any neurological deficit or a functional disorder.  In the October 2008 VA examination report, the examiner stated that the scar did not cause limitation of motion.  The Veteran has left thumb numbness but she was still able to make a fist and demonstrate 5/5 strength.  Thus, a separate evaluation is not warranted for a limitation of thumb function.

Not all of the VA treatment records show 5/5 left hand grip strength; however, the Board finds that the October 2008 VA examination was the most thorough examination.  The examiner there found Veteran left hand grip to be 5/5.  There was no left hand atrophy and the Veteran had full range of thumb motion.  Such clinical findings do not establish entitlement to an increased rating.

As noted above, the Veteran has previously been awarded entitlement to service connection for arthritic changes of the radioulnar joint, and that disability is not part of the current appeal.

The appellant's post operative residuals of a left wrist ganglion cyst excision to include left thumb numbness are not shown to interfere with employment beyond that contemplated in the assigned rating.  The Veteran works at a preschool.  While she has stated that her thumb disorder has caused significant problems in her job, she has not presented any evidence such as time and attendance records showing that the disorder has caused her to miss work.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (The assignment of a compensable rating itself is recognition that industrial capabilities are impaired.)  Moreover, some examiners have found that the pain the appellant reported was not consistent with the clinical findings.  The fact that two examiners noted an overreaction and poor quality of manipulation is evidence that hurts the Veteran's credibility.  

The Veteran has not been hospitalized during the appeal period for her left thumb.  She has not provided evidence that the service-connected disability has caused marked interference but has stated that it has caused "significant" problems because she has problems lifting objects.  She has not provided evidence that it has caused her to miss work.  The Board does not find that her statements that the disability causes her problems in lifting items to be evidence of a marked inference with employment.  In the absence of evidence of any of the factors outlined above, and given that the symptoms presented by the Veteran's residual scar is fully contemplated by the rating schedule, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for post operative residuals of a left wrist ganglion cyst excision to include left thumb numbness is denied.


REMAND

The Board finds that a remand is warranted for the claim of entitlement to service connection for a left foot disability.  The service treatment records show that the Veteran complained of "foot" pain in March 2003.  The Veteran was discharged from active duty in July 2003.  Three months later, an x-ray of the left foot revealed, "[a] small bony density is seen at the tip of the distal phalanx of the fifth toe.  This could be an old chip fracture fragment."  The impression was "[p]ossible small old chip fracture fragment at the tip of the distal phalanx of the fifth toe."  

With an in-service complaint of "foot" pain and a post service finding of a possible small old chip fracture fragment at the tip of the distal phalanx of the fifth toe three months after service discharge, the Veteran is entitled to a VA examination to determine if there is a current disability and whether it is attributable to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination with a physician to determine if there is a current left foot disability and, if so, whether it is at least as likely as not attributable to service.  The examiner is informed that the Veteran served on active duty from May to October 1993, and from January to July 2003.  She did not serve in combat.  The examiner should review the claims file and should specifically review the March 2003 service treatment record and the October 2003 VA x-ray.  If the examiner is able to review the actual October 2003 x-ray films, as opposed to the typed report, that should be done.  The wording in the October 2003 x-ray report is not definitive when stating the Veteran had an old chip fracture.  If the October 2003 study can be read more definitely, it should be so read.  If further studies are needed to make a more definitive determination, the examiner should have the Veteran undergo those studies.  Once the testing is done and a physical examination has been conducted, the examiner should answer the following questions:

* Does the Veteran have a current left foot disability?  Please state any diagnosis.

* If the answer is yes, is it at least as likely as not that any current left foot disability had its onset in service?  Please state the facts and medical principles upon which the opinion is based.

In preparing the opinion the examining physician must note the following terms:
 
* "It is due to" means 100 percent assurance of relationship. 
* "It is at least as likely as not" means 50 percent or more. 
* "It is not at least as likely as not" means less than a 50 percent chance. 
* It is not due to" means 100 percent assurance of non relationship.
 
If the examiner opines that the question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation of any diagnosed left foot disability is unknowable must be provided.
 
The VA examiner must append a copy of his/her curriculum vitae to the examination report.

2.  The RO should review the examination report and medical opinion to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
3.  The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  The RO must conduct any additional development it deems is warranted.

5.  Thereafter, the RO should readjudicate the claim for entitlement to service connection for a left foot disability.  If any benefit sought is not granted, the Veteran and her representative, if any, must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


